DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 03/19/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2021 is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the last sentence is too short and doesn’t explain adequately how it relates.  Correction is required such as removing the last sentence or explain further the relation.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 4-11 are objected to because of the following informalities: 
“a circuit breaker” and “each circuit breaker” in Claim 1 and “circuit breakers” in  Claim 10 is hard to understand as one is singular and the other is plural.  
“the connections of each circuit breaker” in Claim 1 should be “connections of each circuit breaker” as the connections, as examiner believes, was not Introduced before
“each connection” in Claim 4-5 and 8 should be, as examiner believes, should be “each connection of the each circuit breaker” or “the each connection of the each circuit breaker” to make the clear more clear.
“the free end side” in Claim 4 should be “a free end side” as the limitations was not introduced before
“each circuit breaker” in Claim 6-7 and 9 should be “the each circuit breaker”
“particular” in Claim 9 should be removed
“claims 1” in Claim 11 should be “claim 1”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “circuit breaker” is already disclosed in Claim 1 so the use of it in the preamble in Claim 11 makes it unclear how the claim 11 is supposed to be interpreted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim(s) 1-5, 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (US20040223304) in view of Kriegesmann (US2007026334).
Regarding Claim 1. KOBAYASHI teaches, Fig. 2-5, a power distributor of an electrical system of a motor vehicle, the power distributor comprising: a circuit breaker (50); and a circuit board (10) that has a main connection to a main circuit (1) and at least two secondary connections (15), each of the at least two secondary connection being assigned to one secondary circuit (Bus board B) and electrically contacted with the main connection via the circuit breaker (50) including two connections (16) ([0052]), but does not teach the connections of each circuit breaker being electrically contacted directly with the circuit board and joined thereto .
Kriegesmann teaches, in Fig. 1B, the connections of each circuit breaker (10) being electrically contacted directly (24,22) with the circuit board (2) and joined thereto.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connections of the circuit breakers as disclosed by KOBAYASHI with the connections as disclosed by Kreigesmann in order to arrange the fuse protection in as compact a manner as possible and to protect the output lines from short circuit (Kriegesmann, [0002]). It has also been held that rearranging parts of an invention, circuit breaker location/placement changes to be contacted directly with the circuit board so the board can be better protected from external influences, involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding Claim 2. KOBAYASHI and Kriegesmann teaches the power distributor according to claim 1, wherein the circuit breaker is a mechanical circuit breaker (50- fuse are usually mechanical).

Regarding Claim 3. KOBAYASHI and Kriegesmann teaches the power distributor according to claim 1, wherein the circuit board (10) is arranged in a housing (see Fig. 1) closed via a removable cover (3).

Regarding Claim 4. KOBAYASHI and Kriegesmann teaches the power distributor according to claim 1, wherein each connection is slit on the free end side (Kriegesmann, 20, 8, 22) to form two tongues (22), the two tongues of each connection being spread apart (Kriegesmann, Fig. 1A).

Regarding Claim 5. KOBAYASHI and Kriegesmann teaches the power distributor according to claim 1, wherein each connection is inserted through a corresponding hole (Kriegesmann, 2,4) in the circuit board and soldered there (Kriegesmann, [0035]).

Regarding Claim 7. KOBAYASHI and Kriegesmann teaches the power distributor according to claim 1, wherein the connections of each circuit breaker (10) are soldered directly (Kriegesmann, [0035]) to the circuit board (Kriegesmann, 2,4).

Regarding Claim 8. KOBAYASHI and Kriegesmann teaches the power distributor according to claim 7, wherein each connection (Kriegesmann, 8) rests against the circuit board on a free end side and soldered there (Kriegesmann, [0035]).
KOBAYASHI and Kriegesmann does not teach each connection rests flat against the circuit board on a free end side.
However, Hoit would have been obvious to one having ordinary skill in the art at the time the invention was made to change the connection of each circuit breaker to be flat in order to save space and make a stronger (more surface area) connection as it is known in the art, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding Claim 9. KOBAYASHI and Kriegesmann teaches the power distributor according to claim 1, wherein each circuit breaker (Kriegesmann, 10)  includes a circuit breaker housing (16), out of which the two connections (24, 23A) project, the connections being designed such that the particular circuit breaker housing rests against the circuit board over a wide area (Kriegesmann, Fig. 1A/B, wide area is not limiting).
Regarding Claim 11. KOBAYASHI  and Kriegesmann teaches a circuit breaker of a power distributor according to claim 1 (see Claim 1 rejection).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI and Kriegesmann in view of Darr (DE102007058695).
Regarding Claim 6. KOBAYASHI and Kriegesmann teaches the power distributor according to claim 1, but does not teach the connections of each circuit breaker are joined to the circuit board via a press fit.
Darr teaches, in Fig. 2, the connections (44) of each circuit breaker (40) are joined to the circuit board (42) via a press fit (see detailed description, paragraph 7-8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit breaker as disclosed by KOBAYASHI and Kriegesmann with the press-fit joining as disclosed by Darr in order to avoid soldering and its related problems and to secure the device to a circuit board or similar devices and a reliable and durable electrical connection (Darr, state of the art paragraph 3, BSOTI-paragraph 1) .  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI and Kriegesmann in view of KOOPS (WO2015139809).
Regarding Claim 10. KOBAYASHI and Kriegesmann teaches the power distributor according to claim 1, but does not teach wherein at least one of the circuit breakers (1) is a thermal circuit breaker. (KOOPS, WO2015139809)
KOOPS teaches, in Fig. 1, at least one of the circuit breakers (1) is a thermal circuit breaker (Abstract) .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one of the circuit breakers as disclosed by KOBAYASHI and Kriegesmann with the thermal circuit breakers as disclosed by KOOPS in order to safeguard a consumer of a power supply network of a vehicle (KOOPS, abstract) and lowering vehicle weight and reducing emissions (KOOPS, paragraph 4-5).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848